Title: From Thomas Jefferson to the Board of Trade, 23 March 1780
From: Jefferson, Thomas
To: Board of Trade



Gentlemen
Williamsburg Mar. 23. 1780.

It having been concluded that the Council shall discontinue business at this place from the 7th. of the ensuing month, and commence at Richmond on the 24th. I am desired to mention it to you as our desire that your board should make a correspondent adjournment.
I must ask the favor of you to order a vessel or vessels to be in readiness on the evening of the 7th. at the landing most convenient to this place, to receive and convey to Richmond, the presses, books, papers, and implements of the offices of council, War, Trade, Auditors, and Register and furniture of the Capitol and Palace. An armed vessel will be furnished by the board of War to receive the treasury with it’s implements, and to convoy those which will contain the articles of the other offices. I have the honor to be with great respect Gentlemen Your most obedt. servt.

Th: Jefferson

